                                      Trial by the Court
                                          Civil Case


Date: 03/14/19                 Case Number: 1:18cv549                 Start: 9:30am
Judge: Brinkema                Court Reporter: Thomson                Lunch: 1:05pm-2:02pm
                                                                      End: 5:46pm

R. Alexander Acosta                                        Ryma Lewis, Chervonti Jones


v.
At Home Personal Care Services LLC, et al              Seth Obed



This case comes on for trial by the Court. Appearances of Parties & Counsel.

Rule on witnesses ( )

Opening statements made (       )

Plaintiff(s)/Government continued to adduce evidence and rests (X) Motions:

Defendant(s)/Government continue to adduce evidence and rests (X) Motions:


Closing arguments heard (X )

JUDGMENT OF THE COURT:



Taken under advisement (X )              Clerk to enter judgment (      )
